DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 8/13/21 is acknowledged.
In an Interview on 8/27/21 species I(a) was further elected.
Claims 2, 6-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions I(b) and II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/13/21 and Interview held on 8/27/21.
Drawings
The drawings were received on 9/6/18.  These drawings are acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colomb et al. (US 2008/0265130).
Consider claim 1, Colomb et al. disclose (e.g. figure 21) a holographic reconstruction apparatus comprising:
a light source (S, laser) configured to emit single-wavelength light;
a collimator (BE, beam expander collimates light) configured to collimate the single-wavelength light emitted from the light source;
a first beam splitter (BS, beamsplitter) configured to split the single-wavelength light that passed through the collimator into object light (O, objective wave) and reference light (R, reference wave);
an object light objective lens (OL, objective lens) through which the object light obtained by the first beam splitter passes;
a reference light objective lens (LR, reference lens) through which the reference light received by the first beam splitter passes;
an optic mirror (RM, reference mirror) reflecting the reference light that has passed through the reference light objective lens;
a recording medium (C, camera) configured to record an interference pattern formed when the object light reflected by a surface of a measurement target object and the reference light reflected by the optic mirror pass through the object light objective lens and the reference light objective lens, respectively, and are transmitted to the first beam splitter (see figure 21m light is reflected off RM and specimen 10); and

wherein the processor is further configured to generate digital reference light by extracting reference light information of an object hologram from the object hologram obtained from the image file (via wavefront analysis unit, reference data is extracted from the phase image), and reconstruct 3-dimensional (3D) information of the measurement target object by calculating an object hologram that is compensated for by using the object hologram and the digital reference light and extracting phase information of the compensated object hologram (the specimen shape is compensated for via the wavefront processing unit) [0429-0435].
Consider claim 4, Colomb et al. disclose (e.g. figure 21) a holographic reconstruction apparatus, wherein the processor is further configured to generate the digital reference light by:
calculating a wavenumber vector constant of the extracted reference light information; and
calculating a compensation term of the extracted reference light information by using the calculated wavenumber vector constant (The wave front analysis unit (17) calculates a phase image from one of: the DWF (13), the PDWF (16) or a digital wave front available from the wave front processing unit (15).  [0425] Then the wave front analysis unit (17) extracts reference data (18) from the phase image.  Reference data may be extracted from reference areas (35) or may also be extracted from the entire field of view (FOV).  [0426] One the reference data (18), one of the fitting procedures .
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872